DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 04/26/2021 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:
Claim 17 recites in line 1 “A terminal device” and it should be “The terminal device” since claim 15 already recites “a terminal device”.
Claim 18 recites in line 1 “a gateway” and it should be “the gateway” since claim 15 already recites “a gateway”.
Appropriate correction is required.

Allowable Subject Matter
Claims 8-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US 2016/0277973), hereinafter “Luo”.

As to claim 15, Luo teaches a channel allocation method, applicable to a terminal device (Luo, Fig. 4, [0107], [0124], Fig. 5, [0133], a data transmission method performed by a first station (STA1) in communication with a network side device (AP)), the method comprising: 
sending a communication request to a gateway over a first channel (Luo, [0071]-[0072], Fig. 4, [0125], [0128], the STA1 transmits a channel reservation request frame (310) to the AP over a transmission resource (channel) determined); and 
receiving, over the first channel, a reservation message broadcast by the gateway (Luo, Fig. 1, [0068], Fig. 4, [0126]-[0127], the AP sends a channel reservation response frame to the STA1 and M second stations. Fig. 5, [0138], the AP sends the channel reservation response frame to the STA1 and the STA2. [0125]-[0126], the AP transmits the channel reservation response frame according to the channel reservation request frame, where the channel reservation request frame was transmitted by the first station on a determined transmission resource (channel)), wherein the reservation message comprises second channel information and a reserved communication period (Luo, [0076]-[0078], [0087], the channel reservation response frame includes a transmission resource threshold, a quantity of transmission resources, transmission resource parameter for the uplink data transmission. [0014], [0104], [0106], Additionally, the CTS frame includes a spatial flow threshold value, a transmission duration threshold value, and a transmission bandwidth threshold value, where the channel reservation response frame is equivalent to the CTS frame. RTS and CTS frames are control frames transmitted on a channel (i.e. control channel). Uplink data is commonly transmitted on a data channel); 
wherein the second channel information is information about a second channel, the reserved communication period is a time period in which the terminal device is allowed to communicate with the gateway, and the second channel is determined from idle channels by the gateway (Luo, [0072]-[0073], [0076]-[0078], [0087], [0104], [0106], [0109], the transmission resource threshold, the quantity of transmission resources, the transmission resource parameter, the spatial flow threshold value and transmission bandwidth threshold value are information related to the channel used for the first station to send the uplink data to the AP. The transmission duration threshold value indicates the transmission duration that the first station is allowed for the uplink data transmission (specific transmission duration for the first station)).

As to claim 17, Luo teaches a terminal device (Luo, Fig. 4, [0107], [0124], Fig. 5, [0133], a first station (STA1) performing a data transmission method with a network side device (AP)), comprising: 
a memory, configured to store at least one program code (Luo, Fig. 10, [0214], [0237], [0242], the STA1 includes a memory that stores software executed by a processor to perform the functions of the STA1); and 
at least one processor, configured to execute the program code to perform the method as defined in claim 15 (Luo, Fig. 10, [0214], [0237], [0242], the STA1 includes the memory that stores software executed by the processor to perform the functions of the STA1 described in claim 15).

As to claim 20, Luo teaches a non-transitory computer-readable storage medium storing at least one program code, wherein the program code, when loaded and executed by a processor, causes the processor to perform the channel allocation method as defined in claim 15 (Luo, Fig. 4, [0107], [0124], Fig. 5, [0133]Fig. 10, [0214], [0237], [0242], the STA1 includes a memory that stores software executed by a processor to perform the functions of the STA1 described in claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0277973), hereinafter “Luo” in view of Takarabe (US 2006/0040671).

As to claim 1, Luo teaches a channel allocation method, applicable to a gateway (Luo, Fig. 1, [0066]-[0067], Fig. 5, [0133], a data transmission method performed by a network-side device (AP) in communication with a first station), the method comprising: 
determining a second channel in response to a communication request received from a terminal device over a first channel (Luo, Fig. 1, [0067], the AP receives a channel reservation request frame sent by the first station. [0071]-[0072], [0125], [0128], the channel reservation request frame is sent by the first station over a transmission resource (channel) determined. [0068], Fig. 5, [0137], Based on the channel reservation request frame sent by the first station, the AP determines a quantity of transmission resources for the first station (STA1) to send uplink data); and 
broadcasting a reservation message over the first channel (Luo, Fig. 1, [0068], the AP sends a channel reservation response frame to the first station and M second stations. Fig. 5, [0138], the AP sends the channel reservation response frame to the STA1 and the STA2. [0125]-[0126], the AP transmits the channel reservation response frame according to the channel reservation request frame, where the channel reservation request frame was transmitted by the first station on a determined transmission resource (channel)), wherein the reservation message comprises second channel information and a reserved communication period (Luo, [0076]-[0078], [0087], the channel reservation response frame includes a transmission resource threshold, a quantity of transmission resources, transmission resource parameter for the uplink data transmission. [0014], [0104], [0106], Additionally, the CTS frame includes a spatial flow threshold value, a transmission duration threshold value, and a transmission bandwidth threshold value, where the channel reservation response frame is equivalent to the CTS frame. RTS and CTS frames are control frames transmitted on a channel (i.e. control channel). Uplink data is commonly transmitted on a data channel); 
wherein the second channel information is information about the second channel, and the reserved communication period is a time period in which the terminal device is allowed to communicate with the gateway (Luo, [0072]-[0073], [0076]-[0078], [0087], [0104], [0106], [0109], the transmission resource threshold, the quantity of transmission resources, the transmission resource parameter, the spatial flow threshold value and transmission bandwidth threshold value are information related to the channel used for the first station to send the uplink data to the AP. The transmission duration threshold value indicates the transmission duration that the first station is allowed for the uplink data transmission (specific transmission duration for the first station)).

Luo teaches the claimed limitations as stated above. Luo does not explicitly teach the following underlined features: regarding claim 1, determining a second channel among idle channels.

However, Takarabe teaches determining a second channel among idle channels (Takarabe, Fig. 3, [0062], the base station B1 receives a connection request from mobile station C1 (T11) and the base station B1 designates a communication channel identified by the communication channel assignment information held in the memory. [0060], Fig. 2A, the base station B1 holds the information of channels and busy/idle flag on the memory. [0078], Also, idle channels are assigned for the base station to complete a connection request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo to have the features, as taught by Takarabe, in order to provide a highly usable radio communication system and radio communication method which are capable of quickly designating a communication channel for a mobile station in response to a connection request from the mobile station through a simple control (Takarabe, [0011]).

As to claim 2, Luo teaches further comprising: returning the reservation message to the terminal device over the first channel (Luo, Fig. 1, [0068], the AP sends a channel reservation response frame to the first station and M second stations. Fig. 5, [0138], the AP sends the channel reservation response frame to the STA1 and the STA2. [0125]-[0126], the AP transmits the channel reservation response frame according to the channel reservation request frame, where the channel reservation request frame was transmitted by the first station on a determined transmission resource (channel). The communication channel between the AP and the STA1 is used to transmit the channel reservation response frame).

As to claim 4, Luo teaches further comprising: communicating with the terminal device over the second channel in response to a start of the reserved communication period (Luo, Fig. 1, [0068]-[0070], Fig. 5, [0138], [0142]-[0143], the AP receives uplink data form the STA1 via the transmission resource indicated in the channel reservation response frame).

As to claim 16, Luo teaches a gateway (Luo, Fig. 1, [0066]-[0067], Fig. 5, [0133], a network-side device (AP) performing a data transmission method with a first station), comprising: 
a memory, configured to store at least one program code (Luo, Fig. 9, [0191]-[0192], [0206], [0237], [0242], the AP includes a memory that stores software executed by a processor to perform the functions of the AP); and 
at least one processor, configured to execute the program code to perform a method comprising (Luo, Fig. 9, [0191]-[0192], [0206], [0237], [0242], the AP includes the memory that stores software executed by the processor to perform the functions of the AP): 
determining a second channel in response to a communication request received from a terminal device over a first channel (Luo, Fig. 1, [0067], the AP receives a channel reservation request frame sent by the first station. [0071]-[0072], [0125], [0128], the channel reservation request frame is sent by the first station over a transmission resource (channel) determined. [0068], Fig. 5, [0137], Based on the channel reservation request frame sent by the first station, the AP determines a quantity of transmission resources for the first station (STA1) to send uplink data); 
reserving the second channel, and returning second channel information and a reserved communication period to the terminal device (Luo, Fig. 1, [0068], the AP receives the channel reservation request and replies with a channel reservation response frame to the first station and M second stations. Fig. 5, [0138], the AP sends the channel reservation response frame to the STA1 and the STA2. [0125]-[0126], the AP transmits the channel reservation response frame according to the channel reservation request frame, where the channel reservation request frame was transmitted by the first station on a determined transmission resource (channel). [0076]-[0078], [0087], the channel reservation response frame includes a transmission resource threshold, a quantity of transmission resources, transmission resource parameter for the uplink data transmission. [0014], [0104], [0106], Additionally, the CTS frame includes a spatial flow threshold value, a transmission duration threshold value, and a transmission bandwidth threshold value, where the channel reservation response frame is equivalent to the CTS frame); and 
broadcasting a reservation message over the first channel (Luo, Fig. 1, [0068], the AP sends a channel reservation response frame to the first station and M second stations. Fig. 5, [0138], the AP sends the channel reservation response frame to the STA1 and the STA2. [0125]-[0126], the AP transmits the channel reservation response frame according to the channel reservation request frame, where the channel reservation request frame was transmitted by the first station on a determined transmission resource (channel)), wherein the reservation message comprises the second channel information and the reserved communication period (Luo, [0076]-[0078], [0087], the channel reservation response frame includes a transmission resource threshold, a quantity of transmission resources, transmission resource parameter for the uplink data transmission. [0014], [0104], [0106], Additionally, the CTS frame includes a spatial flow threshold value, a transmission duration threshold value, and a transmission bandwidth threshold value, where the channel reservation response frame is equivalent to the CTS frame. RTS and CTS frames are control frames transmitted on a channel (i.e. control channel). Uplink data is commonly transmitted on a data channel).

Luo teaches the claimed limitations as stated above. Luo does not explicitly teach the following underlined features: regarding claim 16, determining a second channel among idle channels.

However, Takarabe teaches determining a second channel among idle channels (Takarabe, Fig. 3, [0062], the base station B1 receives a connection request from mobile station C1 (T11) and the base station B1 designates a communication channel identified by the communication channel assignment information held in the memory. [0060], Fig. 2A, the base station B1 holds the information of channels and busy/idle flag on the memory. [0078], Also, idle channels are assigned for the base station to complete a connection request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo to have the features, as taught by Takarabe, in order to provide a highly usable radio communication system and radio communication method which are capable of quickly designating a communication channel for a mobile station in response to a connection request from the mobile station through a simple control (Takarabe, [0011]).

As to claim 18, Luo teaches a communications system, comprising a gateway, and the terminal device as defined in claim 17 (Luo, Fig. 1, [0066]-[0067], Fig. 5, [0133], a network-side device (AP) performing a data transmission method with a first station); wherein the gateway comprises: 
a memory, configured to store at least one program code (Luo, Fig. 9, [0191]-[0192], [0206], [0237], [0242], the AP includes a memory that stores software executed by a processor to perform the functions of the AP); and 
at least one processor, configured to execute the program code to perform a method comprising (Luo, Fig. 9, [0191]-[0192], [0206], [0237], [0242], the AP includes the memory that stores software executed by the processor to perform the functions of the AP): 
determining a second channel in response to a communication request received from the terminal device over a first channel (Luo, Fig. 1, [0067], the AP receives a channel reservation request frame sent by the first station. [0071]-[0072], [0125], [0128], the channel reservation request frame is sent by the first station over a transmission resource (channel) determined. [0068], Fig. 5, [0137], Based on the channel reservation request frame sent by the first station, the AP determines a quantity of transmission resources for the first station (STA1) to send uplink data); 
reserving the second channel, and returning second channel information and a reserved communication period to the terminal device (Luo, Fig. 1, [0068], the AP receives the channel reservation request and replies with a channel reservation response frame to the first station and M second stations. Fig. 5, [0138], the AP sends the channel reservation response frame to the STA1 and the STA2. [0125]-[0126], the AP transmits the channel reservation response frame according to the channel reservation request frame, where the channel reservation request frame was transmitted by the first station on a determined transmission resource (channel). [0076]-[0078], [0087], the channel reservation response frame includes a transmission resource threshold, a quantity of transmission resources, transmission resource parameter for the uplink data transmission. [0014], [0104], [0106], Additionally, the CTS frame includes a spatial flow threshold value, a transmission duration threshold value, and a transmission bandwidth threshold value, where the channel reservation response frame is equivalent to the CTS frame); and 
broadcasting a reservation message over the first channel (Luo, Fig. 1, [0068], the AP sends a channel reservation response frame to the first station and M second stations. Fig. 5, [0138], the AP sends the channel reservation response frame to the STA1 and the STA2. [0125]-[0126], the AP transmits the channel reservation response frame according to the channel reservation request frame, where the channel reservation request frame was transmitted by the first station on a determined transmission resource (channel)), wherein the reservation message comprises the second channel information and the reserved communication period (Luo, [0076]-[0078], [0087], the channel reservation response frame includes a transmission resource threshold, a quantity of transmission resources, transmission resource parameter for the uplink data transmission. [0014], [0104], [0106], Additionally, the CTS frame includes a spatial flow threshold value, a transmission duration threshold value, and a transmission bandwidth threshold value, where the channel reservation response frame is equivalent to the CTS frame. RTS and CTS frames are control frames transmitted on a channel (i.e. control channel)).

Luo teaches the claimed limitations as stated above. Luo does not explicitly teach the following underlined features: regarding claim 18, determining a second channel among idle channels.

However, Takarabe teaches determining a second channel among idle channels (Takarabe, Fig. 3, [0062], the base station B1 receives a connection request from mobile station C1 (T11) and the base station B1 designates a communication channel identified by the communication channel assignment information held in the memory. [0060], Fig. 2A, the base station B1 holds the information of channels and busy/idle flag on the memory. [0078], Also, idle channels are assigned for the base station to complete a connection request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo to have the features, as taught by Takarabe, in order to provide a highly usable radio communication system and radio communication method which are capable of quickly designating a communication channel for a mobile station in response to a connection request from the mobile station through a simple control (Takarabe, [0011]).

As to claim 19, Luo teaches a non-transitory computer-readable storage medium storing at least one program code therein, wherein the program code, when loaded and executed by a processor, causes the processor to perform the channel allocation method as defined in claim 1 (Luo, Fig. 1, [0066]-[0067], Fig. 5, [0133], Fig. 9, [0191]-[0192], [0206], [0237], [0242], the AP includes a memory that stores software executed by a processor to perform the functions of the AP described in claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0277973), hereinafter “Luo” in view of Takarabe (US 2006/0040671) and further in view of Turina et al. (U.S. Patent No. 6,097,717), hereinafter “Turina”.

Luo and Takarabe teach the claimed limitations as stated above. Luo and Takarabe do not explicitly teach the following features: regarding claim 3, wherein the reservation message comprises an identifier of the terminal device.

As to claim 3, Turina teaches wherein the reservation message comprises an identifier of the terminal device (Turina, col 3 ln 36-64, Fig. 2, the channel reservation message 2 transmitted to the mobile station MS 1 includes the same information which was received in the access request, where access request includes identification of the mobile station MS 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo and Takarabe to have the features, as taught by Turina, in order to decrease the load on an access channel to the base station since the number of times which an access request is repeated in the system is reduced, therefore reducing the average delay in transmission of data between a mobile station and a base station (Turina, col 3 ln 8-15).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0277973), hereinafter “Luo” in view of Takarabe (US 2006/0040671) and further in view of Larsson (US 2002/0172186), hereinafter “Larsson”.

Luo and Takarabe teach the claimed limitations as stated above. Luo and Takarabe do not explicitly teach the following features: regarding claim 5, wherein 
broadcasting the reservation message over the first channel comprises: broadcasting the reservation message over the first channel at a first transmit power; and 
communicating with the terminal device over the second channel comprises: communicating with the terminal device over the second channel at a second transmit power; 
wherein the first transmit power is greater than the second transmit power.

As to claim 5, Larsson teaches wherein 
broadcasting the reservation message over the first channel comprises: broadcasting the reservation message over the first channel at a first transmit power (Larsson, Fig. 6, [0074], [0075] ln 1-10, [0082], Fig. 7, the CTS message is transmitted with a power that has a CTS range 214. [0067], the CTS is transmitted on a control channel); and 
communicating with the terminal device over the second channel comprises: communicating with the terminal device over the second channel at a second transmit power (Larsson, Fig. 6, [0074], [0075] ln 1-10, [0082], Fig. 7, the data message is transmitted with a power that has a data range 102. [0067], the data is transmitted on a channel (data channel) different from the control channel); 
wherein the first transmit power is greater than the second transmit power (Larsson, Fig. 6, [0074], [0075] ln 1-10, [0082], Fig. 7, the power range for the CTS is greater than the power range of the data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo and Takarabe to have the features, as taught by Larsson, in order to improve the overall system performance in IEEE 802.11a as well as other RTS-CTS based channel access scheme to the greatest feasible extent, while implicitly address QoS goals considered in IEEE 802.11 TGe (Larsson, [0026]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0277973), hereinafter “Luo” in view of Takarabe (US 2006/0040671) and further in view of Larsson (US 2002/0172186), hereinafter “Larsson” and further in view of Xue et al. (US 2012/0163181), hereinafter “Xue”.

Luo, Takarabe and Larsson teach the claimed limitations as stated above. Luo, Takarabe and Larsson do not explicitly teach the following features: regarding claim 6, wherein the first transmit power is at least 6 dBm greater than the second transmit power.

As to claim 6, Xue teaches wherein the first transmit power is at least 6 dBm greater than the second transmit power (Xue, [0004], [0039], [0047], the CTS is transmitted at a first power level such as full power for the transmitter (e.g. 17 dBm), and the data transmission is performed at a minimum power level (e.g. 0 dBm). Also, -80 dBm is used for data transmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo, Takarabe and Larsson to have the features, as taught by Xue, in order to avoid interfering with reception of a data transmission by the first receiver from the first transmitter (Xue, [0047]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0277973), hereinafter “Luo” in view of Takarabe (US 2006/0040671) and further in view of Larsson (US 2002/0172186), hereinafter “Larsson” and further in view of Carlson et al. (US 2007/0002821), hereinafter “Carlson”.

Luo, Takarabe and Larsson teach the claimed limitations as stated above. Luo, Takarabe and Larsson do not explicitly teach the following features: regarding claim 7, further comprising: 
broadcasting a message about release of the second channel over the first channel in response to an expiration of the reserved communication period.

As to claim 7, Carlson teaches further comprising: broadcasting a message about release of the second channel over the first channel in response to an expiration of the reserved communication period (Carlson, [0059], [0148], a release message is transmitted to nodes in the vicinity, where the release message is information to release resources of a channel. [0105], the releasing of resources of the channel is performed at a certain period of time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo, Takarabe and Larsson to have the features, as taught by Carlson, in order to update reservation tables maintained for scheduling transmission activities (Carlson, [0148]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0277973), hereinafter “Luo” in view of Takarabe (US 2006/0040671) and further in view of Larsson (US 2002/0172186), hereinafter “Larsson” and further in view of Carlson et al. (US 2007/0002821), hereinafter “Carlson” and further in view of Vaidya et al. (US 2020/0100210), hereinafter “Vaidya”.

Luo, Takarabe, Larsson and Carlson teach the claimed limitations as stated above. Luo, Takarabe, Larsson and Carlson do not explicitly teach the following features: regarding claim 10, wherein broadcasting the message about release of the second channel over the first channel comprises: 
broadcasting the message about release of the second channel over the first channel for a plurality of times.

As to claim 10, Vaidya teaches wherein broadcasting the message about release of the second channel over the first channel comprises: 
broadcasting the message about release of the second channel over the first channel for a plurality of times (Vaidya, [0007]-[0008], the base station transmits radio resource release messages to the UE at different times. The radio resource release message is a radio resource control (RRC) message, which is transmitted in a control channel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo, Takarabe, Larsson and Carlson to have the features, as taught by Vaidya, in order to facilitate efficient paging by the particular UE given the current condition of the UE and the overall current status of the system in the general area in which the particular UE is currently located (Vaidya, [0008]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0277973), hereinafter “Luo” in view of Takarabe (US 2006/0040671) and further in view of Barriac et al. (US 2007/0019596), hereinafter “Barriac”.

Luo and Takarabe teach the claimed limitations as stated above. Luo and Takarabe do not explicitly teach the following features: regarding claim 11, wherein broadcasting the reservation message over the first channel comprises: 
broadcasting the reservation message over the first channel for a plurality of times.

As to claim 11, Barriac teaches wherein broadcasting the reservation message over the first channel comprises: 
broadcasting the reservation message over the first channel for a plurality of times (Barriac, Fig. 1, [0033], the receiver node (e.g. access node) transmits a grant to assign a channel for transmission to the sender node (e.g. access terminal). Fig. 5, [0042], the access node (AN) transmits the assignment a number of times).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo and Takarabe to have the features, as taught by Barriac, in order to mitigate a requirement for the AT to indicate that “Yes” the assignment was received, or that “No” the assignment was not receives, thereby removing a request latency (Barriac, [0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0277973), hereinafter “Luo” in view of Takarabe (US 2006/0040671) and further in view of Qin et al  (US 2010/0008347), hereinafter “Qin”.

Luo and Takarabe teach the claimed limitations as stated above. Luo and Takarabe do not explicitly teach the following features: regarding claim 14, wherein before determining the second channel among idle channels, the method further comprises: 
determining whether an idle channel exists currently; and 
returning a reservation failure message to the terminal device in response to determining that no idle channel exists.

As to claim 14, Qin teaches wherein before determining the second channel among idle channels, the method further comprises: 
determining whether an idle channel exists currently (Qin, Fig. 3, [0033], the receiver checks the availability of the receiver’s channel during the time requested); and 
returning a reservation failure message to the terminal device in response to determining that no idle channel exists (Qin, Fig. 3, [0033], the receiver sends a CTS message rejecting the requested channel reservation if the receiver’s channel is busy during the time requested).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo and Takarabe to have the features, as taught by Qin, in order to propose a different resource for a subsequent traffic transmission while also solving a hidden node problem (Qin, [0040]-[0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gong et al. U.S. Patent No. 8,259,745 – Enhanced carrier sensing for multi-channel operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473